In the

         United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1019 
BANCO PANAMERICANO, INC., 
                                                            Plaintiff‐Appellant, 

                                                    v. 

CITY OF PEORIA, ILLINOIS, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 
                                            
                    Appeal from the United States District Court  
                          for the Central District of Illinois. 
                   No. 13‐cv‐1064 — James E. Shadid, Chief Judge. 
                                  ____________________ 

          ARGUED JUNE 1, 2017 — DECIDED JANUARY 11, 2018 
                     ____________________ 
      
     Before BAUER, POSNER,* and HAMILTON, Circuit Judges. 
  HAMILTON, Circuit Judge. The central issue in this appeal is 
whether plaintiff Banco Panamericano has a better claim than 


                                                 
* Circuit Judge Posner retired on September 2, 2017, and did not partici‐

pate in the decision of this case, which is being resolved by a quorum of 
the panel under 28 U.S.C. § 46(d). 
2                                                         No. 17‐1019 

the City of Peoria to the gas collection system and certain elec‐
trical infrastructure at the Peoria landfill. We agree with the 
district court that Peoria has the better claim under the terms 
of the lease that governed the installation and operation of the 
gas collection system and electrical connections. 
    By way of introduction, in 1995 Peoria signed a lease with 
Resource  Technology  Corporation  (RTC)  that  allowed  the 
company to construct and operate a gas conversion project at 
the city’s landfill. The system collected the gasses generated 
as byproducts by the landfill and helped convert those gasses 
into electricity. The agreement provided that when the lease 
terminated, the city had an absolute right to retain, at no cost, 
the  “structures”  and  “below‐grade  installations  and/or  im‐
provements” that RTC installed at the city’s landfill. 
     Several years later, RTC entered bankruptcy proceedings. 
Banco  Panamericano  provided  the  company  with  postpeti‐
tion financing secured with liens and security interests in ef‐
fectively  all  of  RTC’s  assets.  RTC  later  defaulted  on  its  loan 
from Banco Panamericano. Litigation ensued, and the city no‐
tified RTC that it was terminating the lease and had elected to 
retain the structures and installations as provided in the lease. 
After RTC stopped operating the gas conversion project itself, 
the city modified the system to stay in compliance with envi‐
ronmental regulations for methane and other landfill gasses, 
and continued to use the property.  
    Banco  Panamericano  then  filed  this  suit  against  the  city 
(and others, but for simplicity’s sake, we refer only to the city) 
for unjust enrichment. The bank alleged  that it had a better 
claim to the property because its loan was secured by a lien 
on all of RTC’s assets and the bankruptcy court had given its 
loan  “superpriority”  status.  On  cross‐motions  for  summary 
No. 17‐1019                                                           3

judgment, the district court ruled in favor of the city. We af‐
firm. No matter the priority of the bank’s claim to RTC’s as‐
sets, the undisputed facts show that the bank has no claim to 
the city’s assets. By the terms of the lease between RTC and 
the  city,  the  disputed  structures  and  installations  are  city 
property.  The  lease  gave  RTC  no  post‐termination  property 
interest in the disputed property. 
I.  Factual and Procedural History 
    A.  The Gas Conversion Project 
     The City of Peoria entered a lease agreement with RTC on 
November 30, 1995. The lease permitted RTC as lessee to in‐
stall and manage a gas‐to‐energy conversion project at lessor 
Peoria’s landfill. The gas collection system is a network of un‐
derground wells and pipes that collect and transport the land‐
fill’s gas byproducts to a central point. A plant then converted 
the  gas  into  electricity,  which  RTC  sold  to  the  local  electric 
utility. The transmission of electricity between the gas conver‐
sion project and the electric utility used three miles of utility 
poles, cables, and associated infrastructure built by RTC (the 
“interconnect”). The property in dispute here is the gas col‐
lection system and the interconnect. The plant that converted 
gas to electricity is not part of this case.  
    The lease granted RTC the exclusive right to develop the 
gas  conversion  project.  The  construction,  operation,  and 
maintenance of the project were to be at RTC’s sole expense. 
In exchange, RTC agreed to pay the city a royalty of six per‐
cent on its energy sales. The lease also allowed the city to re‐
tain  all  “structures”  and  “below‐grade  installations  and/or 
improvements”  at  “no  cost”  after  the  lease  terminated.  The 
4                                                      No. 17‐1019 

initial term was for ten years, with various options to extend. 
The lease also provided grounds for early termination.  
     B.  RTC’s Bankruptcy and Banco Panamericano’s Financing 
   On  November  15,  1999,  RTC  entered  involuntary  bank‐
ruptcy proceedings under Chapter 7 of the Bankruptcy Code. 
On January 18, 2000, RTC consented to convert its case to a 
Chapter 11 petition. After the conversion, RTC continued to 
operate its business as a debtor in possession pursuant to 11 
U.S.C. §§ 1107 and 1108. At that stage, Banco Americano pro‐
vided postpetition financing to RTC.  
    In March 2000, the bankruptcy court issued an order au‐
thorizing  Leon  Greenblatt  to  provide  postpetition  financing 
to  RTC  on  behalf  of  himself,  Banco  Panamericano,  and 
Chiplease,  Inc.  (It  appears  that  Leon  Greenblatt  is  or  was 
Banco  Panamericano’s  sole  officer,  director,  and  employee. 
See  Wachovia  Securities,  LLC  v.  Banco  Panamericano,  Inc.,  674 
F.3d  743,  749  (7th  Cir.  2012).)  The  order  secured  Banco 
Panamericano’s financing by liens and security interests in es‐
sentially all of RTC’s assets. The order granted the bank a “su‐
perpriority”  claim  pursuant  to  11  U.S.C.  § 364(c)(1),  which 
conferred  a  “priority  in  right  of  payment  over  any  and  all 
other  unsecured  obligations,  liabilities  and  indebtedness  of 
the Debtor” and over all administrative expenses and certain 
priority claims.  
   On  August  13,  2004,  Banco  Panamericano  declared  that 
RTC had defaulted on the postpetition loan. The bankruptcy 
court lifted the automatic stay on October 15, 2004, allowing 
Banco Panamericano to pursue available collateral. RTC con‐
tinued to operate the gas collection project during this time, 
and in 2006 the bankruptcy court permitted an extension of 
No. 17‐1019                                                                    5

its lease with Peoria. In 2008 RTC’s bankruptcy trustee sought 
permission from the bankruptcy court to assume and assign 
RTC’s  executory  contracts  pursuant  to  11  U.S.C.  § 365(a) 
and (f)(2)(B), including the gas conversion project at the Peo‐
ria landfill. After a two‐day trial, the bankruptcy court denied 
the trustee’s motion to assume and assign, and we affirmed 
on appeal. See In re Resource Technology Corp., 624 F.3d 376 (7th 
Cir. 2010).1 
     The amount of methane gas collected at the landfill dwin‐
dled in 2008, and by February 2009 the gas conversion opera‐
tion  had  ceased  entirely.  On  February  22,  2008,  Peoria  sent 
RTC  a  formal  termination  letter  citing  RTC’s  failure  to  cure 
certain breaches of the 1995 lease. The letter also said that Pe‐
oria elected to retain all of the “structures” and “below‐grade 
installations and/or improvements” as outlined in paragraph 
5(b)  of  the  lease.  The  city  asked  RTC  to  remove  any  other 
equipment  that  it  wished  to  retain  as  soon  as  possible.  Be‐
cause RTC was no longer collecting and converting the land‐
fill’s gas byproduct, the city pursued alternative means to stay 
in compliance with various state and federal environmental 
regulations. The city bought and installed a blower to with‐
draw gasses from the landfill and then used a candlestick flare 
to burn the gasses.  

                                                 
1 The RTC bankruptcy has generated quite a bit of litigation. See, e.g., Illi‐

nois Investment Trust No. 92‐7163 v. American Grading Co., 562 F.3d 824 (7th 
Cir. 2009); In re Resource Technology Corp., 528 F.3d 467 (7th Cir. 2008); In re 
Resource Technology Corp., 430 F.3d 884 (7th Cir. 2005); In re Resource Tech‐
nology Corp., 254 B.R. 215 (Bankr. N.D. Ill. 2000); County of Peoria v. Scattered 
Corp., No. 06 CH 88 (Ill. Cir. Ct. Feb. 10, 2006). In this appeal, the parties 
have presented the issues in isolation from other cases, and that is how we 
address them. 
6                                                       No. 17‐1019 

     C.  Procedural History 
    In  February  2013  Banco  Panamericano  filed  this  suit 
against Peoria for unjust enrichment. The bank claimed that 
Peoria  unjustly  enriched  itself  by  benefiting  from  the  struc‐
tures and installations that it retained after termination of the 
RTC  lease.  The  bank  claimed  that  its  superpriority  lien  on 
RTC’s assets gave it a better claim than the city to the gas col‐
lection  system  and  interconnect.  The  parties  filed  cross‐mo‐
tions for summary judgment on a variety of issues. The dis‐
trict  court  granted  the  city’s  motion  on  the  ground  that  the 
language  of  the  lease  barred  the  bank’s  unjust  enrichment 
claim  no  matter  when  precisely  the  lease  had  been  termi‐
nated. The court denied the bank’s motion to reconsider, em‐
phasizing that the bank “could not have obtained any rights 
greater than those held by RTC even with a superpriority in‐
terest.” 
II.  Analysis 
     A. Legal Standards 
    Banco Panamericano seeks relief for alleged unjust enrich‐
ment  under  Illinois  law,  and  we  have  jurisdiction  under  28 
U.S.C. §§ 1332(a) and 1291. We review de novo a district court’s 
ruling  on  a  motion  for  summary  judgment.  Calumet  River 
Fleeting, Inc. v. International Union of Operating Engineers, Local 
150, AFL–CIO, 824 F.3d 645, 647 (7th Cir. 2016), citing Exelon 
Generation Co. v. Local 15, International B’hood of Electrical Work‐
ers, AFL–CIO, 540 F.3d 640, 643 (7th Cir. 2008). Summary judg‐
ment is appropriate if there is no genuine issue as to any ma‐
terial fact and the moving party is entitled to a judgment as a 
matter of law. Fed. R. Civ. P. 56(a). That standard has been sat‐
isfied here. 
No. 17‐1019                                                         7

    To state a claim for unjust enrichment under Illinois law, 
“a  plaintiff  must  allege  that  the  defendant  has  unjustly  re‐
tained a benefit to the plaintiff’s detriment, and that defend‐
ant’s retention of the benefit violates the fundamental princi‐
ples of justice, equity, and good conscience.” HPI Health Care 
Servs., Inc. v. Mt. Vernon Hospital, Inc., 545 N.E.2d 672, 679 (Ill. 
1989) (citations omitted). In situations like this case, where a 
plaintiff seeks a benefit that was transferred to a defendant by 
a third party, a defendant’s retention of the benefit is unjust 
when “(1) the benefit should have been given to the plaintiff, 
but  the  third  party  mistakenly  gave  it  to  the  defendant  in‐
stead, (2)  the  defendant  procured  the  benefit  from  the  third 
party  through  some  type  of  wrongful  conduct, or  (3)  the 
plaintiff for some other reason had a better claim to the benefit 
than the defendant.” Id. (citations omitted). Banco Panameri‐
cano pursues only the third route, arguing that it has a “better 
claim” to the gas collection system than Peoria has.  
   B. The City’s Rights Under the Lease 
    The  district  court  correctly  found  that  undisputed  facts 
show that Peoria has the “better claim” to the disputed prop‐
erty. The court analyzed separately two routes the lease pro‐
vided for Peoria to retain the property—the 30‐day notice pro‐
vision and the 90‐day abandonment provision. The court then 
decided that the property had transferred to Peoria under the 
abandonment  provision.  We  agree  with  that  reasoning,  but 
we also believe that reading paragraph 5(b) of the lease as a 
whole offers an even simpler solution. The lease gave RTC no 
post‐termination interest in the disputed property at all, only 
obligations. See Dix Mutual Insurance Co. v. LaFramboise, 597 
N.E.2d  622,  625  (Ill.  1992)  (“The lease  between  the  landlord 
and  the  tenant  must  be interpreted as  a  whole  so  as  to  give 
8                                                       No. 17‐1019 

effect to the intent of the parties.”), citing Stein v. Yarnall‐Todd 
Chevrolet, Inc., 241 N.E.2d 439 (Ill. 1968). This makes eminent 
sense from a practical standpoint, since the property in ques‐
tion—pipes, pumps, electrical lines, etc.—was being installed 
on public property, the city landfill, and removal would pose 
obvious practical problems, at least without the city’s consent. 
     The relevant portion of paragraph 5(b) of the lease reads: 
        (b) Within Thirty (30) days after termination of 
        this  Lease  for  any  reason,  Peoria  shall  notify 
        RTC  of  any  equipment,  structures,  and  below 
        grade  installations  and/or  improvements  that 
        Peoria wishes to retain. Any structures and be‐
        low‐grade  installations  and/or  improvements 
        that Peoria elects to retain shall become Peoria’s 
        property  at  no  cost  to  Peoria.  Peoria  will  pur‐
        chase any equipment that it elects to retain, and 
        RTC elects to sell to Peoria, at a price mutually 
        agreed  upon  by  Peoria  and  RTC.  Any  equip‐
        ment, structures, and below‐grade installations 
        and/or  improvements  not  retained  by  Peoria 
        shall  be  removed  by  RTC  at  its  sole  expense. 
        RTC  shall  restore  the  premises  at  its  sole  ex‐
        pense and to Peoria’s satisfaction, and each area 
        in and around a well shall be restored to its con‐
        dition  at  the  time  the  well  was  installed  … . 
        Plans for removal must be approved by Peoria 
        before removal is begun. … Title to and owner‐
No. 17‐1019                                                            9

           ship of any of RTC’s property which is not re‐
           moved within ninety (90) days after termination 
           passes to Peoria.2 
    This paragraph of the lease addresses three types of prop‐
erty: (1) the “equipment,” (2) the “structures,” and (3) the “be‐
low‐grade installations and/or improvements.” The disputed 
property falls into categories (2) and (3)—the structures and 
installations. The gas collection system is a network of under‐
ground wells that constitute a below‐grade installation. The 
interconnect, which is three miles of utility poles and cables 
connecting the gas collection project to the electric utility, is a 
structure. 
    The  lease  gave  RTC  some  post‐termination  rights  in  the 
“equipment,” but not in the structures and installations. After 
the lease terminated, RTC retained a property interest in the 
equipment at the gas collection project, which is why Peoria 
could keep that property only if RTC “elects to sell” it and the 
parties could find a “price mutually agreed upon.” The bank 
made  clear  at  oral  argument  that  it  seeks  compensation  for 
only  the  structures  and  installations,  not  the  “equipment,” 
and the lease treated structures and installations differently. 
The lease gave RTC no post‐termination rights in those items, 
but  only  duties,  such  as  the  duty  to  “restore  the  premises” 
around the wells “at its sole expense and to Peoria’s satisfac‐
tion.”  
   Most important, as we see things, the lease gave Peoria the 
right  to  retain  the  structures  and  installations  at  no  cost  no 
matter how the lease terminated. As the district court noted, 
                                                 
2 For ease of reading, we have replaced references to “Lessor” with “Peo‐

ria” and “Lessee” with “RTC.” 
10                                                       No. 17‐1019 

the lease first provided that Peoria could retain the structures 
and installations if it notified RTC within 30 days of termina‐
tion. Even if Peoria neglected to notify RTC within 30 days of 
termination, however, that property automatically passed to 
Peoria 90 days after termination of the lease. One way or the 
other, Peoria had the right to retain the property after termi‐
nation, which happened years before this suit was filed. (We 
need  not  decide  exactly  when.)  That  contract  language  is 
plain and gives the “best indication of the parties’ intent.” Gal‐
lagher v. Lenart, 874 N.E.2d 43, 58 (Ill. 2007) (citations omitted). 
The lease allowed for no situation in which RTC could have 
kept the structures and installations without Peoria’s consent. 
    In  sum,  Banco  Panamericano  does  not  have  a  “better 
claim” than Peoria to the disputed property because the bank 
could not have greater rights to the property than originally 
held by RTC. The lease between RTC and Peoria gave RTC no 
post‐termination  property  interest  in  the  installations  or 
structures  at  the  Peoria  landfill.  The  bank’s  security  interest 
could  not  reach  the  structures  and  installations  at  Peoria’s 
landfill, so the district court’s judgment in favor of Peoria is  
                                                        AFFIRMED.